  Case 1:19-cv-00220-LEK-DJS Document 30-1 Filed 05/28/19 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF NEW YORK


                                      )
IN RE HOOSICK FALLS PFOA CASES        )
                                      )
                                      )
                                      )   This document relates to:
                                      )
                                      )   Reece, No. 1:19-cv-219; Bamrick, No.
                                      )   19-cv-225; Driscoll, No. 19-cv-231;
                                      )   Gates, No. 19-cv-221; Slowey, No. 19-
                                      )   cv-216; Webber, No. 19-cv-220; and
                                      )   Wyman, No. 19-cv-215
                                      )
                                      )

          MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
          SAINT-GOBAIN CORPORATION’S MOTION TO DISMISS
         Case 1:19-cv-00220-LEK-DJS Document 30-1 Filed 05/28/19 Page 2 of 10



          Defendant Saint-Gobain Corporation respectfully submits this memorandum of law in

support of its motion, pursuant to Federal Rule of Civil Procedure 12(b)(2), to dismiss Plaintiffs’

claims for lack of personal jurisdiction.

                                  PRELIMINARY STATEMENT

          These seven personal injury actions are among the numerous cases pending in this Court

concerning the alleged presence of PFOA in groundwater in Hoosick Falls, New York. While all

of the previously filed cases have named Saint-Gobain Performance Plastics Corp. (“SGPP”), the

current owner of the facilities at issue, these seven cases also name Saint-Gobain Corporation

(“Saint-Gobain”), the indirect corporate parent of SGPP. As set forth below, Saint-Gobain is not

subject to personal jurisdiction in this Court under either general or specific jurisdiction. The

claims against it should therefore be dismissed.

          First, general, or “all purpose” jurisdiction is barred by Daimler AG v. Bauman, 571 U.S.

117 (2014). Under Daimler, a corporate defendant is subject to general jurisdiction only where it

is “at home”—that is, where it is incorporated and where it maintains its principal place of

business. Here, however, Saint-Gobain is both incorporated and headquartered in Pennsylvania.

(Messmer Decl. ¶ 5; Compl. ¶ 20.)1 It is thus not “at home” in New York and general jurisdiction

fails.

          Second, Saint-Gobain is not subject to specific jurisdiction in New York because Plaintiffs’

claims do not arise out of its contacts with New York. Bristol-Myers Squibb Co. v. Superior Court,

137 S. Ct. 1773, 1780 (2017). As set out in the attached Affidavit of Steven Messmer, Plaintiffs

make several allegations of contacts by Saint-Gobain, but they are demonstrably false. Contrary



1
 For the Court’s convenience, citations to the Complaint relate to the Reece Complaint only. The
other actions at issue contain identical allegations for the purposes of this motion.

                                                   2
       Case 1:19-cv-00220-LEK-DJS Document 30-1 Filed 05/28/19 Page 3 of 10



to Plaintiffs’ allegations of contacts by Saint-Gobain with New York, Saint-Gobain is not licensed

in New York, does not own the facilities at issue in New York, and did not engage

in any manufacturing in New York that used PFOA. (See Messmer Decl. ¶¶ 6-8; contra Compl.

¶¶ 5, 20, 151, 170-71.) Nor can Plaintiffs subject Saint-Gobain to jurisdiction simply by virtue of

its indirect ownership of SGPP. To do so would require Plaintiffs to plead—and to prove—a veil-

piercing theory showing that SGPP is the alter ego of Saint-Gobain. Plaintiffs do not and cannot

make that showing.

        Saint-Gobain should therefore be dismissed for lack of personal jurisdiction.

                             SUMMARY OF RELEVANT FACTS

        SGPP is a California corporation headquartered in Ohio that owns and operates two

manufacturing facilities in the Village of Hoosick Falls, New York. (Messmer Decl. ¶ 3; Compl

¶¶ 1, 18.) SGPP is four degrees removed from Saint-Gobain in the chain of corporate ownership.

SGPP is a wholly-owned subsidiary of Saint-Gobain Ceramics & Plastics, Inc. (a Delaware

corporation), which is a subsidiary of Saint-Gobain Abrasives, Inc. (a Massachusetts corporation),

which is a subsidiary of Saint-Gobain Delaware Corporation (a Delaware corporation), which is a

subsidiary of Saint-Gobain. (Messmer Decl. ¶ 4.)2 Saint-Gobain is incorporated in Pennsylvania

and has its principal place of business in Malvern, Pennsylvania. (Messmer Decl. ¶ 5; Compl. ¶

20.)

        Plaintiffs offer a series of allegations about Saint-Gobain’s business that are fundamentally

and thoroughly mistaken. Contrary to Plaintiffs’ allegations, Saint-Gobain is not registered to do

business in New York. (Messmer Decl. ¶ 5; contra Compl. ¶ 20.) It does not and did not own the



2
 The Complaint correctly describes this corporate structure except for its omission of Saint-
Gobain Abrasives, Inc. and its incorrect assertion that SGPP is headquartered in Pennsylvania.

                                                 3
     Case 1:19-cv-00220-LEK-DJS Document 30-1 Filed 05/28/19 Page 4 of 10



New York facilities at issue. (Messmer Decl. ¶ 8; contra Compl. ¶¶ 5, 151.) Neither does it

manufacture, distribute, or sell any products in New York. (Messmer Decl. ¶ 6; contra Compl. ¶

162.) Nor has it ever used PFOA for manufacturing any products in New York. (Messmer Decl.

¶ 7; contra Compl. ¶¶ 170-71.) Rather, Saint-Gobain is a holding company that indirectly owns

various manufacturing subsidiaries, including SGPP. (Messmer Decl. ¶ 7.) It thus is not at home

in New York and has no contacts with New York that relate to Plaintiffs’ claims.

                                     LEGAL STANDARD

       “The plaintiff bears the burden of demonstrating that the court has personal jurisdiction

over each defendant.” Friedman v. Bloomberg L.P., 884 F.3d 83, 90 (2d Cir. 2017). When a

motion under Rule 12(b)(2) is made before discovery has been taken, the plaintiff must show that

he has made sufficient allegations that, if true, would establish jurisdiction. See Chaiken v. VV

Pub. Corp., 119 F.3d 1018, 1025 (2d Cir. 1997). In addition, “[i]n evaluating a motion to dismiss

pursuant to 12(b)(2), the Court may properly look beyond the four corners of the complaint.”

Vodopia v. Koninklijke Philips Elecs., N.V., 398 F. App’x 659, 662 n.1 (2d Cir. 2010); accord

Tanner v. Heath Graphics LLC, 2017 WL 922013, at *3 (N.D.N.Y. Mar. 8, 2017). A defendant

may, therefore, introduce exhibits in support of a Rule 12(b)(2) motion showing that allegations

in the complaint are false. See, e.g., Blank v. Optimum Financial Services, LLC, 2017 WL

1508990, at *6 (E.D. Pa. 2017).

       The territorial jurisdiction of the several states, while founded in state law, is limited by

the Fourteenth Amendment’s Due Process Clause. Sonera Holding B.V. v. Cukurova Holding

A.S., 750 F.3d 221, 224 (2d Cir. 2014).3 The Supreme Court has recognized two species of


3
  Although a plaintiff must also show that personal jurisdiction is authorized under a state long-
arm statute, see CPLR 302, Saint-Gobain focuses here on the outer constitutional limits of personal
jurisdiction, which are dispositive here as a matter of law.

                                                4
     Case 1:19-cv-00220-LEK-DJS Document 30-1 Filed 05/28/19 Page 5 of 10



jurisdiction that comport with due process: general jurisdiction and specific jurisdiction. General

jurisdiction allows a court to “hear any and all claims against [a corporation] when [its] affiliations

with the State are so ‘continuous and systematic’ as to render [it] essentially at home in the forum

State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (quoting

International Shoe Co. v. Washington, 326 U.S. 310, 317 (1945)). Specific jurisdiction arises when

there is a connection “between the forum and the underlying controversy, principally, activity or

an occurrence that takes place in the forum State.” Id. (internal quotation marks omitted). Neither

is applicable here.

                                           ARGUMENT

I.     SAINT-GOBAIN IS NOT SUBJECT TO GENERAL JURISDICTION

       Saint-Gobain is not subject to general jurisdiction in New York because it is not “at home”

here. In all but “exceptional” circumstances, a corporate defendant is “at home,” and therefore

subject to general jurisdiction, only in the states that are “the corporation’s place of incorporation

and its principal place of business.” BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017); accord

Daimler, 571 U.S. at 137; Goodyear, 564 U.S. at 924. As the Complaint correctly states, Saint-

Gobain is a Pennsylvania corporation with its principal place of business in Pennsylvania. (Compl.

¶ 20.)4 The Complaint contains no allegations that would make this case “exceptional.” Thus,

Saint-Gobain is not “at home” in New York and general jurisdiction is constitutionally barred.




4
  Plaintiffs’ claim that Saint-Gobain is registered to conduct business in New York is false. (See
Messmer Decl. ¶ 6.) In any event, however, the Second Circuit has rejected the notion that such a
registration constitutes consent to general jurisdiction. Brown v. Lockheed Martin Corp., 814 F.3d
619, 637 (2d Cir. 2016).

                                                  5
       Case 1:19-cv-00220-LEK-DJS Document 30-1 Filed 05/28/19 Page 6 of 10



II.      SAINT-GOBAIN IS NOT SUBJECT TO SPECIFIC JURISDICTION

         A.     Plaintiffs’ Claims Do Not Arise out of Saint-Gobain’s New York Contacts

         A plaintiff may establish specific or “case-related” jurisdiction only if “the defendant’s

suit-related conduct . . . create[s] a substantial connection with the forum State.” Walden v. Fiore,

571 U.S. 277, 283–84 (2014); Bristol-Myers, 137 S. Ct. at 1780. Here, Plaintiffs offer a series of

allegations about Saint-Gobain’s purported involvement in the conduct that gave rise to their

claims, including conclusory jurisdictional statements such as that it “committed tortious acts

within the State of New York.” (Compl. ¶ 36.) Critically, however, these jurisdictional allegations

are false. As set forth above, Saint-Gobain has had no involvement whatsoever in the conduct that

gave rise to Plaintiffs’ claims. Saint-Gobain’s unequivocal affidavit on these points is thus

dispositive of the issue of personal jurisdiction. See Kaye v. MD TLC, Inc., 2018 WL 3520499, at

*5 (D. Conn. July 20, 2018) (granting motion to dismiss based on defendants’ affidavits stating

that they had no “relationship with Connecticut” and no involvement in activities giving rise to

suit); see also Corning Inc. v. Shin Etsu Quartz Prod. Co., 242 F.3d 364 (2d Cir. 2000) (affirming

dismissal for lack of personal jurisdiction based in part on affidavit submitted by defendant);

Cantor Fitzgerald, L.P, v. Peaslee, 88 F.3d 152, 154 (2d Cir. 1996) (same).

         Each of Plaintiffs’ conclusory attempts to invoke the specific jurisdiction of the New York

courts under CPLR 302 can be readily proven false as to Saint-Gobain:

       Plaintiffs allege that Saint-Gobain, among the other Defendants, “manufactured, marketed,
        distributed, sold and/or placed into the stream of commerce PFOA and/or PFOA-
        containing materials.” (Compl. ¶ 171.) Since this is not a product liability action, this
        allegation would be relevant only to the extent that Saint-Gobain had been involved with
        the PFOA-containing products that are alleged to have entered local groundwater in
        Hoosick Falls. Yet the Complaint provides no specific factual allegations as to any such
        role by Saint-Gobain in those activities. To the contrary, Saint-Gobain has never used
        PFOA for any manufacturing in New York. (Messmer Decl. ¶ 7.)

       The Complaint also alleges that Saint-Gobain “was actively involved in” SGPP’s decision-
        making. (Compl. ¶ 2.) Initially, the Complaint does not claim any of this alleged
                                                  6
     Case 1:19-cv-00220-LEK-DJS Document 30-1 Filed 05/28/19 Page 7 of 10



        involvement took place in New York. In addition, those contacts would not establish
        jurisdiction in this case because Plaintiffs’ claims arise out of the manufacturing activities
        in Hoosick Falls, not out of interactions between Saint-Gobain and SGPP. (Compl. ¶¶ 8-9,
        11.) Thus there would be no “articulable nexus between the business transacted and the
        cause of action sued upon.” See McGowan v. Smith, 419 N.E.2d 321, 323 (1981).

     Nor can Plaintiffs proceed by alleging that Saint-Gobain committed a tort in the state. See
      CPLR § 302(a)(2). “Federal Courts and Court of Appeals decisions construing CPLR
      § 302[a][2] have uniformly held that a defendant’s physical presence in New York is a
      prerequisite to jurisdiction.” Delfasco, LLC v. Powell, 30 N.Y.S.3d 513, 515 (N.Y. Sup.
      Ct. 2016) (collecting cases). But as just discussed, the only activities the Complaint alleges
      took place in New York are the manufacturing, marketing, sale, and distribution of certain
      products and accompanying “use, handling, storage, disposal, and discharge of PFOA.”
      (See Compl. ¶¶ 170-71.) Saint-Gobain was not involved in any of those activities, much
      less in New York. See Kaye, 2018 WL 3520499, at *5.

     Nor can Plaintiffs obtain jurisdiction through an allegation of an out-of-state tort with in-
      state effects. See CPLR 302(a)(3). This is because the Complaint describes no out-of-state
      conduct whatsoever, much less conduct by Saint-Gobain. Rather, the crux of Plaintiffs’
      claims is that they were harmed by actions with regard to PFOA in New York, not by
      actions taken outside New York. (Compl. ¶¶ 8, 9, 85, 95 (alleging exposure in New York
      based on New York manufacturing activity).) Saint-Gobain has had no involvement in
      those actions and thus cannot be subject to jurisdiction under this theory. Porter v. LSB
      Indus., Inc., 600 N.Y.S.2d 867, 871-72 (App. Div. 1993) (holding that where defendant
      “played no part in the manufacture, distribution or sale of the” product, it “cannot be
      deemed to have committed a tortious act without the State.”).

        The absence of any conduct by Saint-Gobain in New York relative to Plaintiffs’ claims is

constitutionally fatal to specific jurisdiction.     As the Supreme Court has explained, specific

jurisdiction is constitutional only if “the defendant’s suit-related conduct . . . create[s] a substantial

connection with the forum State.” Walden, 571 U.S. at 283–84. Walden held that Nevada courts

lacked jurisdiction over a Georgia defendant because he had acted solely in Georgia and never

“traveled to, conducted activities within, contacted anyone in, or sent anything or anyone to

Nevada.” Id. at 288-89. Even though the plaintiffs had numerous contacts with Nevada and the

defendant’s wrongdoing foreseeably harmed them there, the Court held that “the plaintiff cannot

be the only link between the defendant and the forum.” Id. at 285. The same principle applies

here, where Plaintiffs’ conclusory allegations of a jurisdictional connection from Saint-Gobain to


                                                    7
     Case 1:19-cv-00220-LEK-DJS Document 30-1 Filed 05/28/19 Page 8 of 10



New York have been unequivocally shown to be false. Because Plaintiffs’ claims do not “arise

out of or relate to” Saint-Gobain’s New York contacts, specific jurisdiction fails. Bristol-Myers,

137 S. Ct. at 1786.

       B.      Saint-Gobain’s Indirect Ownership of SGPP Is Not a Basis for Jurisdiction

       Plaintiffs attempt to obtain claims jurisdiction over Saint-Gobain based on allegations that

it “is the parent corporation of SGPP,” “was actively involved in the management of, and decision-

making by, SGPP, including issues relating to environmental health and safety,” and “has control

and management authority over SGPP with respect to the use, management, handling and disposal

of hazardous or toxic substances and wastes by SGPP.” (Compl. ¶¶ 2-3.) None of those facts,

even if true, would give New York jurisdiction over Saint-Gobain.

       It is well settled that the mere presence of a subsidiary in the forum does not establish

jurisdiction over an out-of-state parent. Jazini v. Nissan Motor Co. LTD, 148 F.3d 181, 184 (2d

Cir. 1998). Jurisdiction over the foreign parent is proper only “when the activities of the parent

show a disregard for the separate corporate existence of the subsidiary.”          Volkswagenwerk

Aktiengesellschaft v. Beech Aircraft Corp., 751 F.2d 117, 120 (2d Cir. 1984); accord Universal

Trading & Inv. Co. v. Credit Suisse (Guernsey) Ltd., 560 F. App’x 52, 55 n.1 (2d Cir. 2014).

Absent an exceptional showing that the corporate form may be disregarded due to fraud or similar

injustice, such a basis for jurisdiction based solely on corporate ownership would be

unconstitutional. Central States, Se. & Sw. Areas Pension Fund v. Reimer Express World Corp.,

230 F.3d 934, 943 (7th Cir. 2000); accord NovelAire Techs., L.L.C. v. Munters AB, 2013 WL

6182938, at *12 (S.D.N.Y. 2013).        A “conclusory allegation that [the parent] ‘owned and

controlled’ the operations of [the subsidiary]” is thus “insufficient,” JGB Enterprises, Inc. v. Beta

Fluid Systems, 135 F. Supp. 3d 18, 26 (N.D.N.Y. 2015), since “[t]he officers of any corporation



                                                 8
     Case 1:19-cv-00220-LEK-DJS Document 30-1 Filed 05/28/19 Page 9 of 10



that owns the stock of another necessarily exercise a considerable degree of control over the

subsidiary corporation.” Volkswagenwerk, 751 F.2d at 120.

       Plaintiffs bear the burden of proving such a veil-piercing theory.            See Goel v.

Ramachandran, 975 N.Y.S.2d 428, 434 (N.Y. App. Div. 2013). Yet they have not even made such

allegations here, much less offered prima facie proof thereof. There is thus no basis in allegation

or in evidence to entertain such a veil-piercing theory here. Plaintiffs’ attempt to establish

jurisdiction on this ground should therefore be rejected.




                                                 9
    Case 1:19-cv-00220-LEK-DJS Document 30-1 Filed 05/28/19 Page 10 of 10



                                         CONCLUSION

       For the foregoing reasons, the Complaint should be dismissed with respect to Saint-Gobain

Corporation for lack of personal jurisdiction.

Dated: May 28, 2019                               Respectfully submitted,

                                                  /s/ Sheila L. Birnbaum_______
                                                  Sheila L. Birnbaum
                                                  Mark S. Cheffo
                                                  Douglas E. Fleming, III
                                                  Lincoln Davis Wilson
                                                  DECHERT LLP
                                                  Three Bryant Park
                                                  1095 Sixth Avenue
                                                  New York, NY 10010
                                                  Tel: (212) 698-3500
                                                  Fax: (212) 698-3599
                                                  sheila.birnbaum@dechert.com
                                                  mark.cheffo@dechert.com
                                                  douglas.fleming@dechert.com
                                                  lincoln.wilson@dechert.com

                                                  Michael Koenig
                                                  Christopher Fenlon
                                                  HINCKLEY ALLEN
                                                  30 S. Pearl Street, Suite 901
                                                  Albany, NY 12207
                                                  Tel: (518) 396-3100
                                                  Fax: (518) 396-3101
                                                  mkoenig@hinckleyallen.com
                                                  cfenlon@hinckleyallen.com

                                                  Attorneys for Defendants Saint-Gobain
                                                  Performance Plastics Corporation and Saint-
                                                  Gobain Corporation




                                                 10
